The opinion of the court was delivered by
Garretson, J.
The action was brought to recover money due upon an agreement under seal made by the defendant and the plaintiff, whereby the defendant, the putative father •of the bastard child of the plaintiff, in consideration of the withdrawal by the mother of the demand upon the poormaster for the support of the child, agrees to pay the plaintiff a certain sum for the support and maintenance of the child, and the sum of $135 for expense incurred by the mother for physicians’ and nurses’ bills during the period of confinement.
The declaration contains a special count upon the agreement, setting forth that suit was'brought by the overseer of the poor of the township to compel the defendant to support the child and pay the expense of the confinement of the mother; that after the suit was instituted the agreement mentioned was entered into, and that upon its execution the application for support was withdrawn and the suit to compel it discontinued, anct that tire defendant failed to keep his agreement; the declaration also contained the common counts.
The defendant demurred. The demurrer is not printed, and we cannot tell whether it is to the whole declaration or to the special count. The case is argued as if it Was to the latter, and the defendant claims that the agreement was nudum pactum. The withdrawal by the mother of the claim for support, &c., is a sufficient consideration for'the promise.
The demurrer is overruled, without leave to plead over, and the plaintiff is entitled to enter judgment.